On Application for Rehearing.
PRICE, Judge.
In deference to the request of appellant’s counsel we set out the testimony of Lofton Baker on direct examination and the part of the cross-examination which preceded the question as to the amount of the estimate of cost of repairs to plaintiff’s automobile:
The witness testified that he was associated with Baker Motor Company, in Jasper, as shop foreman and general manager; part of his business was repairing automobiles; on or about June 25, 1950, *357plaintiff brought a 1949 Studebaker Commander Sedan to Baker Motor Company to be repaired; witness personally saw the automobile; it was smashed up, the front end was knocked off of it; he helped tear it down himself; the damage was two front fenders; two headlights, the complete grill, front bumper, the fan belt, the wheels, the fan blade; the car was driven into his shop under its own power; he bought and sold automobiles as a part of the business and frequently bought wrecked automobiles and repaired them; he had sold around three hundred automobiles since he had been in the business of buying and selling; plaintiff’s automobile was worth about $2,300 prior to the accident; it was a new Studebaker; it was worth about $1,500 in its wrecked condition; the automobile would have required a considerable amount of repair work to be put back in shape; at the time they couldn’t get the parts but they fixed it so plaintiff could use it; it has not been completely repaired.
On cross-examination he testified his father owned Baker Motor Company; they repair automobiles and use first-class employees and produce first-class work; when a car is brought in for repairs he sees that the work of the mechanics is fit and proper and the car is repaired as it should be; when plaintiff’s automobile was brought into the shop he or someone acting in behalf of Baker Motor Company made an estimate of the damages to the car and listed the parts needed for the repair and the labor charges and charges for the parts; the body man made the estimate under his supervision and guidance; he has seen the estimate but doesn’t recall what it was; in his judgment if the repair listed in the estimate had been made plaintiff’s car would have been put in first-class condition; it would be of somewhat less value after it had been wrecked, even though repaired; its reasonable cost market value before the wreck was around $2,300; its value after the wreck in its damaged condition and before it was fixed was $1,500; in his judgment after the repair had been made and the car put in good first-class condition it would be worth about $1,800; that the reduced value would be around $500 less; the repair to Mr. Geeslin’s automobile has not been made at this time.
Thereupon, the question in controversy, and to which the plaintiff’s objection was sustained, was asked the witness:
“Q. As a matter of fact the total estimate was $207.00 from your company?”
Application Overruled.